DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This action is in response to the applicant’s filing on June 07, 2022.  Claims 1 – 20 are pending and examined below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 07, 2022 and August 17, 2022 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 12, and 14 - 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Foreign Patent No. WO 2017/147007 A1 to MIKKO et al. (herein after "Mikko").
As to Claim 1,
Mikko’s visualization system for vehicle convoy formation discloses a method of controlling an autonomous vehicle (see at least Fig. 1A, ¶0070 - ¶0072 and ¶0076, 

    PNG
    media_image1.png
    476
    806
    media_image1.png
    Greyscale

Mikko teaches a method of vehicle convoy formation in which an autonomous vehicle is controlled), comprising: 
identifying, via a processor of the autonomous vehicle, a vehicle that is within a threshold distance of the autonomous vehicle (see at least Figs. 2A - 2C, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation; wherein a vehicle is identified within a threshold distance (range) of an autonomous vehicle); 
determining an autonomous capability metric (ACM) of the identified vehicle (see at least Figs. 3 - 4, ¶0070 - ¶0072 and ¶0076.  In particular, see Fig. 3.  

    PNG
    media_image2.png
    537
    824
    media_image2.png
    Greyscale

See  ¶0076, in the course of the vehicle convoy formation of system 300, the autonomous vehicle utilizes its communication network 316 (communication networks 310 ~ V2V communications) to interface and communicate with other autonomous vehicles that also have V2V communications (being in a threshold distance (range) of the autonomous vehicle); and can assess the autonomous capability metric (ranging from either autonomous to manual) of the identified vehicle, the autonomous capability metric (ranging from either autonomous to manual)); 
determining whether the ACM of the identified vehicle is greater than a first threshold (see at least Figs. 3 - 4, ¶0070 - ¶0072 and ¶0076.  In particular, see Fig. 4 ~ process blocks 432 - 434.  

    PNG
    media_image3.png
    806
    513
    media_image3.png
    Greyscale

See ¶0076,  Mikko teaches system 300 determining the autonomy level of the vehicles forming within the convoy; wherein the autonomous capability metric of identified vehicles in the vehicle convoy may range from either autonomous to manual traveling mode; specifically, where an autonomous traveling mode is a higher threshold than a manual traveling mode (a lesser threshold)); and 
adjusting a driving parameter of the autonomous vehicle based on capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle is greater than the first threshold.  (See at least Figs. 3 - 4, 7 - 8, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  

    PNG
    media_image4.png
    644
    507
    media_image4.png
    Greyscale

Fig. 8 ~ 808.  

    PNG
    media_image5.png
    737
    539
    media_image5.png
    Greyscale

See ¶0076, wherein the course of considering the formation of a vehicle convoy and / or adding a vehicle to the vehicle convoy, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  In this latter threshold case, the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance between it and the identified vehicle.  Dependent upon the risk that an unsafe identified vehicle presents, the autonomous vehicle may also further adjust its driving parameters to the extent that the autonomous vehicle may choose to not pair / un-pair with the identified vehicle).
As to Claim 2,
Mikko discloses the method of claim 1, wherein adjusting the driving parameter of the autonomous vehicle based on the capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle exceeds the first threshold (see at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  Effectively though, there system 300 may compute a spectrum percentage, degrees, or magnitudes of sensors and / or safety features that are not functioning (or are malfunctioning).  Thus, there may be further granularity in graduated (iterative) thresholds of the autonomous capability metric (ACM).  the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance) comprises 
decreasing a minimum following distance to be maintained between the autonomous vehicle and the identified vehicle in response to determining that the ACM of the identified vehicle is greater than the first threshold.  (See at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, As stated above, since system 300 may compute a spectrum of percentages, degrees, or magnitudes of sensors and / or safety features that are not functioning (or are malfunctioning); resulting in graduated (iterative) thresholds of the autonomous capability metric (ACM).  In this case, Mikko teaches decreasing a minimum following distance to be maintained between the autonomous vehicle and the identified vehicle in response to determining that the ACM of the identified vehicle is greater than the first threshold.  For example, Mikko teaches by way of principle, precept, and example that a first threshold may be = full autonomous level in autonomous vehicle, where 80% of sensors functioning correctly versus the next Iterative threshold where the identified vehicle may operate at a full autonomous level, but where, 90% of the sensors are functioning correctly, thus making the ACM of the identified vehicle greater than a first threshold).
As to Claim 3,
Mikko discloses the method of claim 1, further comprising: 
determining whether the ACM of the identified vehicle is less than a second threshold in response to determining that the ACM of the identified vehicle is not greater than the first threshold (see at least ¶0065 and ¶0076, Mikko's system 300 determines if the identified vehicle is performing by manual or automated driving.  Mikko teaches that a first threshold is all safety functions functioning correctly; and the conversely, a second threshold, is wherein all sensors are not functioning; and thus, the autonomous vehicle will not follow the identified vehicle); and 
adjusting the driving parameter of the autonomous vehicle based on the capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle is not greater the first threshold and is less than the second threshold.  (See at least Figs. 3 - 4, 7 - 8, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, wherein the course of considering the formation of a vehicle convoy and / or adding a vehicle to the vehicle convoy, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  In this latter threshold case, the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance between it and the identified vehicle.  Dependent upon the risk that an unsafe identified vehicle presents, the autonomous vehicle may also further adjust its driving parameters to the extent that the autonomous vehicle may choose to not pair / un-pair with the identified vehicle).
As to Claim 4,
Mikko discloses the method of claim 3, wherein adjusting the driving parameter of the autonomous vehicle based on the capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle is not greater the first threshold and 
is less than the second threshold (see at least Figs. 3 - 4, 7 - 8, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, wherein the course of considering the formation of a vehicle convoy and / or adding a vehicle to the vehicle convoy, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  In this latter threshold case, the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance between it and the identified vehicle.  Dependent upon the risk that an unsafe identified vehicle presents, the autonomous vehicle may also further adjust its driving parameters to the extent that the autonomous vehicle may choose to not pair / un-pair with the identified vehicle) comprises 
increasing a minimum following distance to be maintained between the autonomous vehicle and the identified vehicle in response to determining that the ACM of the identified vehicle is not greater the first threshold and is less than the second threshold.  (See at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  Applicant has claimed two thresholds but the difference between thresholds is not claimed.  Therefore, the broadest reasonable interpretation may be expressed such that thresholds can be considered as states such that: an autonomous vehicle and following the vehicle, and then the autonomous vehicle transitioning to  a manual state and not following the vehicle.  Nevertheless, Mikko's system teaches by way of principle, precept, and example, a plurality of threshold scenarios resulting in Mikko  increasing a minimum following distance to be maintained between the autonomous vehicle and the identified vehicle in response to determining that the ACM of the identified vehicle is not greater the first threshold and is less than the second threshold).
As to Claim 6,
Mikko discloses the method of claim 1, wherein determining the ACM of the identified vehicle comprises determining a value (see Figs. 1, 2A - 2C, 3 - 4, ¶0070 - ¶0072 and ¶0076, Mikko determining the ACM of the identified vehicle) that identifies: 
a current level of autonomy of the identified vehicle.  (See Figs. 1, 2A - 2C, 3 - 4, ¶0070 - ¶0072 and ¶0076, Mikko teaches determining a current level of autonomy of the identified vehicle).
As to Claim 7,
Mikko discloses the method of claim 1, wherein: 
determining the ACM of the identified vehicle comprise determining a plurality of values (see at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, Mikko teaches wherein system 300 determines (computes) the autonomous capability metric of the identified vehicle by determining a plurality of values where these plurality of values are based upon computed (derived and / or interpolated) from a spectrum of percentages, degrees, or magnitudes of the identified vehicle’s sensors and / or safety features that are not functioning (or are malfunctioning)); and 
determining whether the ACM of the identified vehicle is greater than the first threshold (see at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, As stated above, since system 300 may compute a spectrum of percentages, degrees, or magnitudes of sensors and / or safety features that are not functioning (or are malfunctioning); resulting in graduated (iterative) thresholds of the autonomous capability metric (ACM).  In this case, Mikko teaches decreasing a minimum following distance to be maintained between the autonomous vehicle and the identified vehicle in response to determining that the ACM of the identified vehicle is greater than the first threshold.  For example, Mikko teaches by way of principle, precept, and example that a first threshold may be = full autonomous level in autonomous vehicle, where 80% of sensors functioning correctly versus the next Iterative threshold where the identified vehicle may operate at a full autonomous level, but where, 90% of the sensors are functioning correctly, thus making the ACM of the identified vehicle greater than a first threshold) comprises 
applying the plurality of values to a plurality of decision nodes that each evaluate a different feature, factor or data point.  (See at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, Mikko further teaches granularity in graduated (iterative) thresholds of the autonomous capability metric (ACM), where the autonomous vehicle drives decision nodes (decides at a point / determines) to produce or increase a safety distance from the identified vehicle’s malfunctioning sensors and / or safety features (features); and subsequently may even decide to create more distance).
As to Claim 8,
Mikko discloses the method of claim 7, wherein applying the plurality of values to the plurality of decision nodes that each evaluate the different feature, factor or data point comprises applying one or more of the plurality of values to a decision node that evaluates (see at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  Effectively though, there system 300 may compute a spectrum percentage, degrees, or magnitudes of sensors and / or safety features that are not functioning (or are malfunctioning).  Thus, there may be further granularity in graduated (iterative) thresholds of the autonomous capability metric (ACM).  the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance): 
whether vehicle-to-vehicle (V2V) communication circuitry is present in the identified vehicle.  (See at least ¶0024, ¶0036 - ¶0037, and ¶0053, Mikko teaches vehicle convoy formation wherein a system 300 utilizes an autonomous vehicle's  communication network 316 (communication networks 310 ~ V2V communications) to interface and communicate with other autonomous vehicles that also have V2V communications (being in a threshold distance (range) of the autonomous vehicle).  System 300 identifying devices (other autonomous vehicles) that it may connect with via vehicle-to-vehicle (V2V) communications, by principle does so via a wireless protocol exchange of data akin to cellular / Bluetooth / WIFI technologies). 
As to Claim 9,
Mikko’s visualization system for vehicle convoy formation discloses a processor for an autonomous vehicle, wherein the processor (see at least Fig. 1A, Fig. 1B ~ processor 118, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation) is configured with processor executable instructions to: 
identify a vehicle that is within a threshold distance of the autonomous vehicle (see at least Figs. 2A - 2C, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation; wherein a vehicle is identified within a threshold distance (range) of an autonomous vehicle); 
determine an autonomous capability metric (ACM) of the identified vehicle (see at least Figs. 3 - 4, ¶0070 - ¶0072 and ¶0076, in the course of the vehicle convoy formation of system 300, the autonomous vehicle utilizes its communication network 316 (communication networks 310 ~ V2V communications) to interface and communicate with other autonomous vehicles that also have V2V communications (being in a threshold distance (range) of the autonomous vehicle); and can assess the autonomous capability metric (ranging from either autonomous to manual) of the identified vehicle, the autonomous capability metric (ranging from either autonomous to manual)); 
determine whether the ACM of the identified vehicle is greater than a first threshold (see at least Figs. 3 - 4, ¶0070 - ¶0072 and ¶0076.  In particular, see Fig. 4 ~ process blocks 432 - 434.  See ¶0076,  Mikko teaches system 300 determining the autonomy level of the vehicles forming within the convoy; wherein the autonomous capability metric of identified vehicles in the vehicle convoy may range from either autonomous to manual traveling mode; specifically, where an autonomous traveling mode is a higher threshold than a manual traveling mode (a lesser threshold)); and 
adjust a driving parameter of the autonomous vehicle based on capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle is greater than the first threshold.  (See Figs. 3 - 4, 7 - 8, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, wherein the course of considering the formation of a vehicle convoy and / or adding a vehicle to the vehicle convoy, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  In this latter threshold case, the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance between it and the identified vehicle.  Dependent upon the risk that an unsafe identified vehicle presents, the autonomous vehicle may also further adjust its driving parameters to the extent that the autonomous vehicle may choose to not pair / un-pair with the identified vehicle).
As to Claim 10,
Mikko discloses the processor of claim 9, wherein the processor is configured with processor executable instructions (see at least Fig. 1A, Fig. 1B ~ processor 118, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation) to 
adjust the driving parameter of the autonomous vehicle based on the capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle exceeds the first threshold (see at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  Effectively though, there system 300 may compute a spectrum percentage, degrees, or magnitudes of sensors and / or safety features that are not functioning (or are malfunctioning).  Thus, there may be further granularity in graduated (iterative) thresholds of the autonomous capability metric (ACM).  the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance) 
by decreasing a minimum following distance to be maintained between the autonomous vehicle and the identified vehicle in response to determining that the ACM of the identified vehicle is greater than the first threshold.  (See at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, As stated above, since system 300 may compute a spectrum of percentages, degrees, or magnitudes of sensors and / or safety features that are not functioning (or are malfunctioning); resulting in graduated (iterative) thresholds of the autonomous capability metric (ACM).  In this case, Mikko teaches decreasing a minimum following distance to be maintained between the autonomous vehicle and the identified vehicle in response to determining that the ACM of the identified vehicle is greater than the first threshold.  For example, Mikko teaches by way of principle, precept, and example that a first threshold may be = full autonomous level in autonomous vehicle, where 80% of sensors functioning correctly versus the next Iterative threshold where the identified vehicle may operate at a full autonomous level, but where, 90% of the sensors are functioning correctly, thus making the ACM of the identified vehicle greater than a first threshold).
As to Claim 11,
Mikko discloses the processor of claim 9, wherein the processor is further configured with processor executable instructions (see at least Fig. 1A, Fig. 1B ~ processor 118, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation) to: 
determine whether the ACM of the identified vehicle is less than a second threshold in response to determining that the ACM of the identified vehicle is not greater than the first threshold (see at least ¶0065 and ¶0076, Mikko's system 300 determines if the identified vehicle is performing by manual or automated driving.  Mikko teaches that a first threshold is all safety functions functioning correctly; and the conversely, a second threshold, is wherein all sensors are not functioning; and thus, the autonomous vehicle will not follow the identified vehicle), and 
adjust the driving parameter of the autonomous vehicle based on the capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle is not greater the first threshold and is less than the second threshold.  (See at least Figs. 3 - 4, 7 - 8, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, wherein the course of considering the formation of a vehicle convoy and / or adding a vehicle to the vehicle convoy, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  In this latter threshold case, the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance between it and the identified vehicle.  Dependent upon the risk that an unsafe identified vehicle presents, the autonomous vehicle may also further adjust its driving parameters to the extent that the autonomous vehicle may choose to not pair / un-pair with the identified vehicle).
As to Claim 12,
Mikko discloses the processor of claim 11, wherein the processor is configured with processor executable instructions (see at least Fig. 1A, Fig. 1B ~ processor 118, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation) to 
adjust the driving parameter of the autonomous vehicle based on the capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle is not greater the first threshold and is less than the second threshold (see at least Figs. 3 - 4, 7 - 8, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, wherein the course of considering the formation of a vehicle convoy and / or adding a vehicle to the vehicle convoy, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  In this latter threshold case, the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance between it and the identified vehicle.  Dependent upon the risk that an unsafe identified vehicle presents, the autonomous vehicle may also further adjust its driving parameters to the extent that the autonomous vehicle may choose to not pair / un-pair with the identified vehicle) by increasing a minimum following distance to be maintained between the autonomous vehicle and the identified vehicle in response to determining that the ACM of the identified vehicle is not greater the first threshold and is less than the second threshold.  (See at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  Applicant has claimed two thresholds but the difference between thresholds is not claimed.  Therefore, the broadest reasonable interpretation may be expressed such that thresholds can be considered as states such that: an autonomous vehicle and following the vehicle, and then the autonomous vehicle transitioning to  a manual state and not following the vehicle.  Nevertheless, Mikko's system teaches by way of principle, precept, and example, a plurality of threshold scenarios resulting in Mikko  increasing a minimum following distance to be maintained between the autonomous vehicle and the identified vehicle in response to determining that the ACM of the identified vehicle is not greater the first threshold and is less than the second threshold).
As to Claim 14,
Mikko discloses the processor of claim 9, wherein the processor is configured with processor executable instructions (see at least Fig. 1A, Fig. 1B ~ processor 118, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation) to, wherein determining the ACM of the identified vehicle (see at least Figs. 1, 2A - 2C, 3 - 4, ¶0070 - ¶0072 and ¶0076, Mikko determining the ACM of the identified vehicle) by determining a value that identifies: 
a current level of autonomy of the identified vehicle.  (See Figs. 1, 2A - 2C, 3 - 4, ¶0070 - ¶0072 and ¶0076, Mikko teaches determining a current level of autonomy of the identified vehicle).
As to Claim 15,
Mikko discloses the processor of claim 9, wherein the processor is configured with processor executable instructions (see at least Fig. 1A, Fig. 1B ~ processor 118, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation) to: 
determine the ACM of the identified vehicle by determining a plurality of values (see at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, Mikko teaches wherein system 300 determines (computes) the autonomous capability metric of the identified vehicle by determining a plurality of values where these plurality of values are based upon computed (derived and / or interpolated) from a spectrum of percentages, degrees, or magnitudes of the identified vehicle’s sensors and / or safety features that are not functioning (or are malfunctioning)); and 
determine whether the ACM of the identified vehicle is greater than the first threshold by applying the plurality of values to a plurality of decision nodes that each evaluate a different feature, factor or data point.  (See at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, Mikko further teaches granularity in graduated (iterative) thresholds of the autonomous capability metric (ACM), where the autonomous vehicle drives decision nodes (decides at a point / determines) to produce or increase a safety distance from the identified vehicle’s malfunctioning sensors and / or safety features (features); and subsequently may even decide to create more distance).
As to Claim 16,
Mikko discloses the processor of claim 15, wherein the processor is configured with processor executable instructions (see at least Fig. 1A, Fig. 1B ~ processor 118, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation) to 
apply the plurality of values to the plurality of decision nodes that each evaluate the different feature, factor or data point by applying one or more of the plurality of values to a decision node that evaluates (see at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  Effectively though, there system 300 may compute a spectrum percentage, degrees, or magnitudes of sensors and / or safety features that are not functioning (or are malfunctioning).  Thus, there may be further granularity in graduated (iterative) thresholds of the autonomous capability metric (ACM).  the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance): 
whether vehicle-to-vehicle (V2V) communication circuitry is present in the identified vehicle (see at least ¶0024, ¶0036 - ¶0037, and ¶0053, Mikko teaches vehicle convoy formation wherein a system 300 utilizes an autonomous vehicle's  communication network 316 (communication networks 310 ~ V2V communications) to interface and communicate with other autonomous vehicles that also have V2V communications (being in a threshold distance (range) of the autonomous vehicle).  System 300 identifying devices (other autonomous vehicles) that it may connect with via vehicle-to-vehicle (V2V) communications, by principle does so via a wireless protocol exchange of data akin to cellular / Bluetooth / WIFI technologies). 
As to Claim 17,
Mikko’s visualization system for vehicle convoy formation discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions (see at least Fig. 1A, Fig. 1B ~ processor 118, non-removable memory 130, removable memory 132, and ¶0126, Mikko teaches a processor comprising a microprocessor corresponding with a non-transitory processor-readable storage medium (computer-readable non-transitory memory device)) configured to 
cause a processor of an autonomous vehicle to perform operations (see at least ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation) comprising: 
identifying a vehicle that is within a threshold distance of the autonomous vehicle (see at least Figs. 2A - 2C, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation; wherein a vehicle is identified within a threshold distance (range) of an autonomous vehicle); 
determining an autonomous capability metric (ACM) of the identified vehicle (see at least Figs. 3 - 4, ¶0070 - ¶0072 and ¶0076, in the course of the vehicle convoy formation of system 300, the autonomous vehicle utilizes its communication network 316 (communication networks 310 ~ V2V communications) to interface and communicate with other autonomous vehicles that also have V2V communications (being in a threshold distance (range) of the autonomous vehicle); and can assess the autonomous capability metric (ranging from either autonomous to manual) of the identified vehicle, the autonomous capability metric (ranging from either autonomous to manual)); 
determining whether the ACM of the identified vehicle is greater than a first threshold (see at least Figs. 3 - 4, ¶0070 - ¶0072 and ¶0076.  In particular, see Fig. 4 ~ process blocks 432 - 434.  See ¶0076,  Mikko teaches system 300 determining the autonomy level of the vehicles forming within the convoy; wherein the autonomous capability metric of identified vehicles in the vehicle convoy may range from either autonomous to manual traveling mode; specifically, where an autonomous traveling mode is a higher threshold than a manual traveling mode (a lesser threshold)); and 
adjusting a driving parameter of the autonomous vehicle based on capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle is greater than the first threshold.  (See Figs. 3 - 4, 7 - 8, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, wherein the course of considering the formation of a vehicle convoy and / or adding a vehicle to the vehicle convoy, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  In this latter threshold case, the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance between it and the identified vehicle.  Dependent upon the risk that an unsafe identified vehicle presents, the autonomous vehicle may also further adjust its driving parameters to the extent that the autonomous vehicle may choose to not pair / un-pair with the identified vehicle).
As to Claim 18,
Mikko discloses the non-transitory processor-readable storage medium of claim 17, wherein the stored processor-executable instructions are configured (see at least Fig. 1A, Fig. 1B ~ processor 118, non-removable memory 130, removable memory 132, and ¶0126, Mikko teaches a processor comprising a microprocessor corresponding with a non-transitory processor-readable storage medium (computer-readable non-transitory memory device)) to 
cause the processor of the autonomous vehicle to perform the operations such that (see at least ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation) adjusting the driving parameter of the autonomous vehicle based on the capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle exceeds the first threshold (see at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  Effectively though, there system 300 may compute a spectrum percentage, degrees, or magnitudes of sensors and / or safety features that are not functioning (or are malfunctioning).  Thus, there may be further granularity in graduated (iterative) thresholds of the autonomous capability metric (ACM).  the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance) comprises 
decreasing a minimum following distance to be maintained between the autonomous vehicle and the identified vehicle in response to determining that the ACM of the identified vehicle is greater than the first threshold.  (See at least Figs. 3 - 4, 7 - 8, ¶0065, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, As stated above, since system 300 may compute a spectrum percentage, degrees, or magnitudes of sensors and / or safety features that are not functioning (or are malfunctioning); resulting in graduated (iterative) thresholds of the autonomous capability metric (ACM).  In this case, Mikko teaches decreasing a minimum following distance to be maintained between the autonomous vehicle and the identified vehicle in response to determining that the ACM of the identified vehicle is greater than the first threshold.  For example, Mikko teaches by way of principle, precept, and example that a first threshold may be = full autonomous level in autonomous vehicle, where 80% of sensors functioning correctly versus the next Iterative threshold where the identified vehicle may operate at a full autonomous level, but where, 90% of the sensors are functioning correctly, thus making the ACM of the identified vehicle greater than a first threshold).
As to Claim 19,
Mikko discloses the non-transitory processor-readable storage medium of claim 17, wherein the stored processor-executable instructions are configured (see at least Fig. 1A, Fig. 1B ~ processor 118, non-removable memory 130, removable memory 132, and ¶0126, Mikko teaches a processor comprising a microprocessor corresponding with a non-transitory processor-readable storage medium (computer-readable non-transitory memory device)) to cause the processor of the autonomous vehicle to perform operations (see at least ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation) further comprising: 
determining whether the ACM of the identified vehicle is less than a second threshold in response to determining that the ACM of the identified vehicle is not greater than the first threshold (see at least ¶0065 and ¶0076, Mikko's system 300 determines if the identified vehicle is performing by manual or automated driving.  Mikko teaches that a first threshold is all safety functions functioning correctly; and the conversely, a second threshold, is wherein all sensors are not functioning; and thus, the autonomous vehicle will not follow the identified vehicle); and 
adjusting the driving parameter of the autonomous vehicle based on the capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle is not greater the first threshold and is less than the second threshold.  (See at least Figs. 3 - 4, 7 - 8, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, wherein the course of considering the formation of a vehicle convoy and / or adding a vehicle to the vehicle convoy, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  In this latter threshold case, the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance between it and the identified vehicle.  Dependent upon the risk that an unsafe identified vehicle presents, the autonomous vehicle may also further adjust its driving parameters to the extent that the autonomous vehicle may choose to not pair / un-pair with the identified vehicle).
As to Claim 20,
Mikko’s visualization system for vehicle convoy formation discloses an autonomous vehicle (see at least Figs. 1A, 3, ¶0070 - ¶0072 and ¶0076, autonomous vehicle 302 and second vehicle 318 are autonomous vehicles which cooperatively perform a vehicle convoy), comprising: 
means for identifying a vehicle that is within a threshold distance of the autonomous vehicle (see Figs. 2A - 2C, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation; wherein a vehicle is identified within a threshold distance (range) of an autonomous vehicle); 
means for determining an autonomous capability metric (ACM) of the identified vehicle (see at least Figs. 3 - 4, ¶0070 - ¶0072 and ¶0076, in the course of the vehicle convoy formation of system 300, the autonomous vehicle utilizes its communication network 316 (communication networks 310 ~ V2V communications) to interface and communicate with other autonomous vehicles that also have V2V communications (being in a threshold distance (range) of the autonomous vehicle); and can assess the autonomous capability metric (ranging from either autonomous to manual) of the identified vehicle, the autonomous capability metric (ranging from either autonomous to manual)); 
means for determining whether the ACM of the identified vehicle is greater than a first threshold (see at least Figs. 3 - 4, ¶0070 - ¶0072 and ¶0076.  In particular, see Fig. 4 ~ process blocks 432 - 434.  See ¶0076,  Mikko teaches system 300 determining the autonomy level of the vehicles forming within the convoy; wherein the autonomous capability metric of identified vehicles in the vehicle convoy may range from either autonomous to manual traveling mode; specifically, where an autonomous traveling mode is a higher threshold than a manual traveling mode (a lesser threshold)); and 
means for adjusting a driving parameter of the autonomous vehicle so that the autonomous vehicle based on capabilities of the identified vehicle in response to determining that the ACM of the identified vehicle is greater than the first threshold.  (See at least Figs. 3 - 4, 7 - 8, ¶0070 - ¶0072 and ¶0076.  In particular, see  Fig. 7 ~ 718.  Fig. 8 ~ 808.  See ¶0076, wherein the course of considering the formation of a vehicle convoy and / or adding a vehicle to the vehicle convoy, Mikko teaches wherein system 300 computes whether the identified vehicle falls into threshold categories where, the identified vehicle (being also an autonomous vehicle) is demonstrating either a first threshold in which all sensors and / or safety features are functioning.  Whereas, a second threshold may be an identified vehicle (being also an autonomous vehicle) may be demonstrating where all sensors and / or safety features are not functioning (or malfunctioning).  In this latter threshold case, the autonomous vehicle determines to produce or increase a safety distance from the malfunctioning identified vehicle and / may even decide to create more distance between it and the identified vehicle.  Dependent upon the risk that an unsafe identified vehicle presents, the autonomous vehicle may also further adjust its driving parameters to the extent that the autonomous vehicle may choose to not pair / un-pair with the identified vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2017/147007 A1 to MIKKO et al. (herein after "Mikko") in view of U.S. Patent Application Publication No. US 2015/0154871 A1  to ROTHOFF et al. (herein after "Rothoff").
As to Claim 5,
Mikko’s visualization system for vehicle convoy formation discloses the method of claim 1.
However, Mikko does not explicitly disclose wherein identifying the vehicle that is within the threshold distance of the autonomous vehicle comprises identifying a vehicle that is in front of the autonomous vehicle and 
within the threshold distance of the autonomous vehicle.
Mikko’s work presents a vehicle convoy motion control system wherein a lead vehicle controls movement of a group of vehicles (vehicle convoy) and wherein each additional vehicle in the vehicle convoy is adapted to have some autonomy level of movement, while being controlled by the lead vehicle. The vehicles of the group are moveable relative to each other within the group as regards longitudinal position, lateral position, speed and/or acceleration. 
Mikko further teaches wherein identifying the vehicle that is within the threshold distance of the autonomous vehicle comprises identifying a vehicle that is in front of the autonomous vehicle (see Fig. 3b, ¶0089 - ¶0091, and ¶0096, Rothoff teaches a vehicle convoy (group 100) where any one of the vehicles within that vehicle convoy (group 100) can take a role as a lead vehicle to which the movement of the whole vehicle convoy (group 100) can be controlled.   can identify a vehicle (foreign vehicle 108) within a threshold distance of the autonomous vehicle, and where the vehicle (foreign vehicle 108) is in front of the autonomous vehicle and within the threshold distance of the autonomous vehicle) and within the threshold distance of the autonomous vehicle.  (See Fig. 3b, ¶0089 - ¶0091, and ¶0096).
Mikko is analogous art to the claimed invention as it relates to a vehicle convoy formation system in that it provides adjusting a driving parameter of an autonomous vehicle based on capabilities of an identified vehicle. Rothoff is analogous art to the claimed invention as it relates to a vehicle convoy formation system in that it provides identifying the positional relationship of foreign objects (other vehicles outside the vehicle convoy) to the vehicle convoy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Mikko’s visualization system for vehicle convoy formation with identifying the vehicle that is within the threshold distance of the autonomous vehicle comprises identifying a vehicle that is in front of the autonomous vehicle, as taught by Mikko, to provide driving assistance at any level of autonomy operation (see ¶0023 and ¶0032 of Singhal), thereby enabling benefits, including but not limited to:  instead of at least by at least driving partly autonomously as individual vehicles, the vehicles can drive closer to each other, reducing air resistance. consequently saving fuel, and facilitating higher efficiencies in traveling road networks.
As to Claim 13,
Mikko discloses the processor of claim 9, wherein the processor is further configured with processor executable instructions.  (See Fig. 1A, Fig. 1B ~ processor 118, ¶0053, ¶0076, and ¶0126, Mikko teaches a processor comprising a microprocessor which executes instructions for vehicle convoy formation) 
However, Mikko does not explicitly disclose wherein identifying the vehicle that is within the threshold distance of the autonomous vehicle comprises identifying a vehicle that is in front of the autonomous vehicle and 
within the threshold distance of the autonomous vehicle.
Mikko’s work presents a vehicle convoy motion control system wherein a lead vehicle controls movement of a group of vehicles (vehicle convoy) and wherein each additional vehicle in the vehicle convoy is adapted to have some autonomy level of movement, while being controlled by the lead vehicle. The vehicles of the group are moveable relative to each other within the group as regards longitudinal position, lateral position, speed and/or acceleration. 
Mikko further teaches wherein identifying the vehicle that is within the threshold distance of the autonomous vehicle comprises identifying a vehicle that is in front of the autonomous vehicle (see Fig. 3b, ¶0089 - ¶0091, and ¶0096, Rothoff teaches a vehicle convoy (group 100) where any one of the vehicles within that vehicle convoy (group 100) can take a role as a lead vehicle to which the movement of the whole vehicle convoy (group 100) can be controlled.   can identify a vehicle (foreign vehicle 108) within a threshold distance of the autonomous vehicle, and where the vehicle (foreign vehicle 108) is in front of the autonomous vehicle and within the threshold distance of the autonomous vehicle) and within the threshold distance of the autonomous vehicle.  (See Fig. 3b, ¶0089 - ¶0091, and ¶0096).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Mikko’s visualization system for vehicle convoy formation with identifying the vehicle that is within the threshold distance of the autonomous vehicle comprises identifying a vehicle that is in front of the autonomous vehicle, as taught by Mikko, to provide driving assistance at any level of autonomy operation (see ¶0023 and ¶0032 of Singhal), thereby enabling benefits, including but not limited to:  instead of at least by at least driving partly autonomously as individual vehicles, the vehicles can drive closer to each other, reducing air resistance. consequently saving fuel, and facilitating higher efficiencies in traveling road networks.
Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661